DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.

Response to Arguments
Claims 1 – 19 and 21 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 19 and 21 remain rejected.  
Applicant's arguments filed with respect to claims 1 – 19 and 21 have been fully considered but they are moot in view of new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (‘Yee’ herein after) (US 2017/0103343 A1) further in view of Gabriel et al. (‘Gabriel’ herein after) (US 2015/0262069 A1) further in view of Robert Griesmeyer (‘Griesmeyer’ herein after) (US 2017/0124590 A1).

With respect to claim 1, 11, 16,
Yee discloses a computer-implemented method comprising: generating, by a computing system, an embedding mapped in a space for a content item based at least in part on a machine learning model and a set of features associated with the content item (figure 5 illustrates embedding of topics and content items into a multidimensional space, paragraph 30 teaches content item are annotated with metadata, paragraph 69 teaches the content and content features are used and embedded in the same space, paragraph 75 teaches embedding new items, paragraphs 67 – 78 teach how the embedding mapping is based on machine learning techniques/modelling and how iteratively sets of embedded training items as used to measure the distance and embedding, Yee);  determining, by the computing system, a topic to which the content item is related based at least in part on the embedding, generated from machine learning model and the set of features (paragraphs 67 – 68 teach mapping based on determining the content item embedding, topic and features, paragraph 75 teaches topic to which the content item belongs, paragraphs 67 – 78 teach how the embedding mapping is based on machine learning techniques/modelling and how iteratively sets of embedded training items as used to measure the distance and embedding, Yee); and providing, by the computing system, the content item to a user based at least in part on the topic (figure 6, paragraph 80 – 81 teach presenting to the user the content item based on the topic and the content recommendation calculated by various criteria, Yee). 
Yee teaches maintaining a user profile but does not explicitly teach as claimed the user being subscribed to a topic subscription.
Gabriel however teaches the user being subscribed to a topic subscription in paragraphs 29 and 30 teaches a set of topics that a user is already following referred to as direct prior topics as well as a list of items in the system that a user has previously viewed, shared or favorited. Gabriel in an embodiment features a single screen for topic management, in which existing topic subscriptions can be rendered in a list, with recommended topics rendered in a condensed list format at the top of the screen. Paragraph 37 teaches recommendation engine in the system can suggest content based on both explicit and implicit recommender factors, which may be further combined with weighting from social media popularity metrics. Explicit recommender factors may include the topic selections that have been inferred, and then approved by users as part of their topic subscription list.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yee to include the teaching of Gabriel because both references are in the same field of study, namely content recommendation being improved with dynamic adaptability. Furthermore, paragraph 24 Gabriel describes the benefit as the automatic topic and interest based content recommendation system is designed to provide high quality, interesting and dynamic, constantly updating content suggestions to a user with minimal explicit user input, curation or specific feedback, while maximizing the likelihood that the user may be interested in and view the content suggested by the system.
Yee teaches related topics being considered as a part of the recommendation but does not specifically teach aggregating a set of pages of a networking system, the set of pages including a set of content items related to the topic to which the content item is related determined based at least in part on the embedding explicitly as claimed.
Griesmeyer teaches aggregating, by the computing system, a set of pages of a networking system, the set of pages including a set of content items related to the topic to which the content item is related determined based at least in part on the embedding in paragraph 28 where it teaches that  the recommendation module scores digital magazines based on how related the digital magazines are to each of a set of topics in a topic vector space, which allows ranking for each topic the magazines that are most closely related to the topic and in response to a query on a topic, the recommendation module selects a threshold of digital magazines on the queried topic based on their magazine-topic relevance scores. Paragraph 36 – 38 teaches an aggregation module that not only has the topic vector in the space but also the magazine vector which is an aggregation of the related topics in the magazine topics and these vectors are based on the embedding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yee to include the teaching of Griesmeyer because both references are in the same field of study, namely content recommendation of content based on topics. Furthermore, paragraph 4, 12 and 19 of Griesmeyer describes the benefit determining a magazine-topic relevance score for a digital magazine that indicates the relevance of the digital magazine to a topic in a topic vector space. Multiple digital magazines are ranked by their magazine-topic relevance scores for a particular topic, and a group of magazines are selected to determine the top magazines for the topic. A group of the topic magazines on a topic of interest to a user is selected and presented to the user.

With respect to claim 2, 12, 17,
Yee as modified discloses the computer-implemented method of claim 1, further comprising: ranking, by the computing system, the set of content items based at least in part on a relevance associated with each content item (figure 1 #150, paragraphs 79 – 81 teaches collecting a set of items and ranking the items based on various criterions including associated relevance, Yee). 

With respect to claim 3, 13, 18,
Yee as modified discloses the computer-implemented method of claim 2, further comprising: determining, by the computing system, a subset of content items that satisfy a threshold ranking; and providing, by the computing system, the subset of content items to the user (figure 1 #160, paragraph 42 teaches of threshold limits, paragraph 80 teaches selecting a subset of content items and the content recommendation system can select a particular number of content items from the ranked list to recommend to the user, Yee). 

With respect to claim 4, 14, 19, 
Yee as modified discloses the computer-implemented method of claim 2, wherein ranking the set of content items comprises: generating an embedding for a content item in the set of content items based at least in part on a set of features associated with the content item (paragraph 30 teaches content item are annotated with metadata, paragraph 69 teaches the content and content features, Yee); determining a proximity of the embedding for the content item to an embedding of a labeled content item related to the topic; and determining a respective relevancy to the topic for the content item based at least in part on the proximity (paragraph 50 teaches clustering and relatedness calculated using distance measure, 59, paragraph 70 and 75 teach iteratively selecting sets of embedded training items and determine if the distances between the selected items based on the current location in the joint embedding space corresponds to the known relationships between those items, Yee). 

With respect to claim 5, 15, 
Yee as modified discloses the computer-implemented method of claim 2, further comprising: determining, by the computing system, one or more user preferences based at least in part on user signals associated with the user; and wherein ranking the set of content items is further based at least in part on the one or more user preferences (paragraph 28 and paragraph 64 teaches the content recommendation determines user interest based on the user signal that the user inputted and boosting the ranking for it as likely accepted as recommended, Yee). 

With respect to claim 6,
Yee as modified discloses the computer-implemented method of claim 1, further comprising: determining, by the computing system, one or more interested topics to which the user is interested based at least in part on user signals associated with the user (paragraph 64 teaches the content recommendation determines user interest based on the user signal that the user inputted and boosting the ranking for it as likely accepted as recommended); and providing, by the computing system, one or more topic subscription recommendations to the user based at least in part on the one or more interested topics (paragraph 48 and 49 teach various related topic content items can be presented, Yee and , paragraphs 29 and 30 teaches a set of topics that a user is already following referred to as direct prior topics as well as a list of items in the system that a user has previously viewed, shared or favorited. Paragraph 37 teaches recommendation engine in the system can suggest content based on both explicit and implicit recommender factors for their topic subscription list. This list of topics may serve as the primary basis for driving content recommendations to users, in accordance with some embodiments. In addition, in some embodiments, implicit factors can be weighted into content recommendations. Implicit factors can be constructed from the users' in-app actions, as well as preferences expressed through device browsing and bookmarking history, Gabriel). 

With respect to claim 7,
Yee as modified discloses the computer-implemented method of claim 6, wherein user signals associated with the user comprises user features associated with the user and user actions performed by the user (paragraph 28 and paragraph 64 teaches the content recommendation determines user interest based on the user input and a user input is same as a user signal/interaction/action, paragraph 105, Yee). 

With respect to claim 8,
Yee as modified discloses the computer-implemented method of claim 6, further comprising: causing, by the computing system, the user to be subscribed to one or more topic subscriptions based at least in part on the user subscribing to at least one of the one or more topic subscription recommendations (paragraph 83 teaches suggesting new topics for a user to add to their topic subscription list, Gabriel). 

With respect to claim 9,
Yee as modified discloses the computer-implemented method of claim 6, further comprising: causing, by the computing system, the user to be unsubscribed from the one or more topic subscriptions based at least in part on the user unsubscribing from the one or more topic subscriptions (paragraph 30 teaches removing a subscribed topic, 49 teaches the interface allows the user to directly identify which topics are of his or her interest e.g., by clicking to select/unselect a given topic, Gabriel). 

With respect to claim 10,
Yee as modified discloses the computer-implemented method of claim 1, wherein additional content items related to the topic are provided to the user monthly, bi-weekly, weekly, daily, or based on some other specified time interval (paragraph 32 teaches that the result can be a highly engaging and dynamic feed of information, where the topmost elements may vary significantly over the course of an hour or a day (or a specific desired timespan of user re-engagement), while the system remains prioritizing information with the highest matching scores to a user's interest profile, Gabriel).

With respect to claim 21,
Yee as modified discloses the computer-implemented method of claim 1, further comprising: selecting a subset of content items that are associated with geographical locations within a threshold proximity of a geographical location associated with the user (paragraphs 36 – 37 teach the user’s geographical location being used in conjunction to personalize the content of recommendations to the user, Yee and paragraphs 21, 23 where the profile of the user takes into account the location of the user and users check-ins, Griesmeyer). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180293306 A1 teaches help identify trending topics and generate customized data feeds that present trending topics to a user based on information in the user's social network profile.
US 10387915 B2 teaches ranking topic-wise magazines that are most closely related to the topic based on relatedness to a set of topics in a topic vector space and recommends accordingly. 
US 20190155856 A1 teaches a topic matching a persistent topic for a retrieval keyword based on the retrieval keyword of a user combined with at least one of historical behavior or a subscription record of the user and recommend an updated matching resource to the user when a matching resource corresponding to the persistent topic subscribed by the user is update.
US 20200104332 A1 teaches digital magazine recommendation by combining a model recommending content items based on maintained user interactions with the model associating topics with content items based on characteristics of the content items and of digital magazines including the content items.
US 20120109966 A1 teaches various techniques for category-based content recommendation and using a content recommendation system to recommend content items (e.g., Web pages, images, videos) that are related to specified categories.
US 20160241579 A1 teaches analyzing user activity data to modify services provided to subscribers.
US 20100125491 A1 teaches adaptive advertising according to user preferences, user behavior.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 9/29/2022






	/MARK D FEATHERSTONE/               Supervisory Patent Examiner, Art Unit 2166